Name: Council Regulation (EEC) No 1177/82 of 11 May 1982 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 82 Official Journal of the European Communities No L 138 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1177/82 of 11 May 1982 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical mile zone off the coast of the French department of Guyana THE COUNCIL OF THE EUROPEAN COMMUNITIES, ties offered to them under Regulaion (EEC) No 848/81 should be reduced ; Whereas the other technical and control measures applicable under Regulation (EEC) No 848/81 should be maintained, HAS ADOPTED THIS REGULATION : Article 1 1 . Vessels flying the flag of one of the countries listed in Annex I shall be authorized, during the period 1 April 1982 to 31 March 1983 , to catch the species listed in the said Annex in the fishing zone of 200 nautical miles off the coast of the French depart ­ ment of Guyana, in conformity with the conditions laid down in this Regulation . 2 . By-catches shall be authorized provided they are taken whilst fishing as authorized by a licence as referred to in Article 2. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas since 1977 the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical mile zone off the coast of the French department of Guyana, most recently laid down by Regulation (EEC) No 848/81 (2) ; whereas the latter expired on 31 March 1982 ; Whereas the continuity of the system beyond the date mentioned should be assured, in particular by main ­ taining the restriction on shrimp fishing in the zone in order to conserve the stock and ensure adequate profitability for the fishermen concerned ; Whereas the shrimp-processing industry based in the French department of Guyana depends on landings from vessels of non-member countries operating in the fishing zone of that department ; Whereas, therefore, it is necessary to ensure that those vessels which are under contract to land their catches in the French department of Guyana can continue to fish ; Whereas the quotas and number of licences issued to vessels of third countries that did not use the possibili ­ Article 2 1 . Fishing in the fishery zone referred to in Article 1 shall be subject to the possession on board of a licence, issued by the Commission on behalf of the Community, and to the observance of the conditions set out in that licence and the control measures and other provisions regulating fishing activities in that zone . 2 . Such licences shall be issued on request to the authorities of the non-member countries concerned. 3 . The registration letters and numbers of a vessel in possession of a licence must be clearly marked on both sides of the prow and on both sides of the super ­ structure at the most visible point . The letters and numbers must be painted in a colour that contrasts with the colour of the hull or superstructure and must not be effaced, altered, covered or masked in any other way. (') Opinion delivered on 23 April 1982 (not yet published in the Official Journal). (2) OJ No L 87, 1 . 4 . 1981 , p . 1 . No L 138/2 Official Journal of the European Communities 19 . 5 . 82 Article 3 (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; 1 . Licences may be issued for shrimp fishing to vessels which fly the flag of one of the countries listed in point 1 of Annex I and which are under contract to land all their catches in the French department of Guyana . The maximum number of licences is speci ­ fied in point 1 of Annex I. In addition to these licences, three temporarily renewable licences may be issued under the same conditions. 2. These licences shall cease to be valid when the contract concerned comes to an end, and in any case not later than 31 March 1983 . The duration of the validity of the temporary licences referred to in paragraph 1 shall be limited to three ­ month periods . (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j) species intended to be fished ; (k) period for which a licence is requested. 2 . Each licence shall be valid for one vessel only. Where several vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence .Article 4 Article 7 1 . To obtain a licence as referred to in Article 3, proof must be produced, in respect of each of the vessels concerned, that a valid contract exists between the shipowner applying for the licence and a shrimp ­ processing undertaking in the French department of Guyana and that it includes an obligation to land all catches of shrimps from the vessel concerned in that department so that they may be processed, packed and stored in that undertaking's plant. 2. The contract referred to in paragraph 1 must be endorsed by the French authorities, which shall ensure that it is consistent with the actual capacity of the contracting processing undertaking. 3 . Where the endorsement referred to in paragraph 2 is refused, the French authorities shall give notifica ­ tion of this refusal and state their reasons for it to the party concerned and the Commission . 1 . Licences may be issued for shrimp fishing to vessels which fly the flag of one of the countries listed in point 2 of Annex I. The catch quantities authorized under such licences, the maximum number of licences and the maximum number of days at sea during which such licences are valid shall be as specified for each country in point 2 of Annex I. 2 . The licences referred to in paragraph 1 shall be issued on the basis of a fishing plan submitted by the authorities of the country concerned, approved by the Commission and not exceeding the maximum number for the country concerned specified in point 2 of Annex I. 3 . The validity of each of the licences referred to in paragraph 1 shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued. 4 . All licences referred to in paragraph 1 issued to vessels of a third country shall cease to be valid as soon as it is established that the quota laid down in point 2 of Annex I for that country has been used up . Article 8 Article 5 1 . A licence application shall be submitted at least one month before the desired date of commencement of validity. 2. Licences may be cancelled with a view to the issuing of new licences . Such cancellation shall take effect on the first day of the month following that in which the licences are returned to the Commission . New licences shall be issued in accordance with paragraph 1 . 1 . Licences may be issued for species other than shrimps to vessels flying the flag of one of the coun ­ tries listed in point 3 of Annex I. The maximum number of such licences for each country shall be as specified in point 3 of Annex I. 2 . Licences for fishing thunnidae shall be granted subject to an undertaking by the owner of the vessel concerned to permit an observer to come aboard at the Commission 's request. Article 9Article 6 1 . The following information shall accompany applications for licences submitted to the Commis ­ sion : 1 . Shrimp fishing in the fishing zone referred to in Article 1 shall be prohibited in waters less than 30 metres deep . 19 . 5 . 82 Official Journal of the European Communities No L 138/3 2. Only vessels using long lines shall be permitted to fish for species other than shrimp . Article 14 Article 10 A fishing return, a model of which appears in Annex II , shall be completed after each fishing operation . A copy of this return shall be sent to the Commission within 30 days of the last day of each fishing trip. Article 11 1 . Licences for vessels which have not complied with the obligations provided for in this Regulation or the landing obligation laid down in a contract as referred to in Article 3 may be withdrawn . 2 . Where a vessel fishes without a valid licence in the zone referred to in Article 1 , and where that vessel belongs to a shipowner who has one or more other vessels to which licences have been issued, one of these licences may be withdrawn . 3 . A vessel which has failed to comply with the obligations provided for in this Regulation, or with the landing obligation laid down in a contract as referred to in Article 3 , shall not be granted a licence for a period of from four to 12 months from the date when the infringement was committed . 4 . No licence shall be issued during the period referred to in the previous paragraph to a vessel be ­ longing to a shipowner who also owns a vessel whose licence has been withdrawn under this Article or which has fished without a licence in the zone referred to in Article 1 . 1 . The master of each vessel in possession of a licence referred to in Articles 4 and 5 shall observe the special conditions set out in Annex III, and in parti ­ cular the obligation to forward the information speci ­ fied in the Annex via the radio station indicated therein . These conditions shall form an integral part of the licence. 2 . The master of each vessel in possession of a licence as referred to in Article 3 shall , on landing the catch after each trip, submit to the French authorities a declaration for whose accuracy the master alone is responsible, stating the quantities of shrimp caught and kept on board since the last declaration . This declaration shall be made using the form, a model of which appears in Annex IV. Article 15 Article 12 1 . If, for a period of one month , the Commission receives no communication as refered to in Article 1 1 ( 1 ) concerning a vessel in possession of a licence referred to in Articles 4 and 5, the licence of such vessel shall be withdrawn . 2 . If, for a period of one month, a vessel in posses ­ sion of a licence as referred to in Article 3 has made no use of it, the licence of such vessel shall be with ­ drawn , except : 1 . The French authorities shall take all appropriate measures to verify the accuracy of the declarations referred to in Article 1 1 (2), by checking them in parti ­ cular against the log-book referred to in Article 10 . The declaration shall be signed by the competent official after it has been verified . 2. The French authorities shall ensure that all landings of shrimps in the French department of Guyana by vessels in possession of a licence as referred to in Article 3 shall be the subject of a declaration as referred to in Article 11 (2). 3 . Before the end of each month , the French autho ­ rities shall send to the Commission all the declarations referred to in paragraph 2 relating to the preceding month .  if the vessel is under repair,  in cases of force majeure. Article 16 Licences valid on 31 March 1982 pursuant to Article 3 of Regulation (EEC) No 848/81 may be prolonged, at the request of the authorities of the country concerned, until 15 May 1982. Licences thus prolonged are to be counted against the number of corresponding licences fixed in Annex I for the dura ­ tion of the prolongation . Article 13 Article 17 1 . The French authorities shall take appropriate measures to ensure control of the implementation of this Regulation , including the regular inspection of vessels . 2. Where an infringement is formally ascertained, the French authorities shall , without delay, inform the Commission of the name of the vessel concerned and of any action they may have taken . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1982 until 31 March 1983 . No L 138 /4 Official Journal of the European Communities 19 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1982. For the Council The President P. de KEERSMAEKER ANNEX I 1 . Licences referred to in Article 3 Vessels flying the flag of Maximum number of licences USA Japan Korea ( 78 licences and three 1 temporary licences 2 . Licences referred to in Article 4 Vessels flying the flag of Maximum number of vessels with a licence Quantity of authorized catches in tonnes Maximum number of days at sea Barbados p.m . p.m . p.m . Guyana p.m . p.m . p.m . Surinam 144 18 1 200 Trinidad and Tobago 69 9 600 3 . Licences referred to in Article 5 Species Vessels flying the flag of Maximum number of licences (a) Tunny Japan 5 Korea 10 (b) Others Venezuela 6 Barbados 5 FICHE DE PECHE LOG BOOK Nom du navere Nauon Vessel name N0 d'immatriculation N ° de licence ZEE Official No Fishing licence No Nom du capitaine Nbre equipage Captains name No in crew DÃ ©part de Date Depart from DÃ ©barquement Ã Date Landed at (ois / Month Jour / Day Zone n0 Jour ou nuit Day or night (D or N) Nombre de chalutages No of drags Total heures de pÃ ªche / hours fished Queues de crevettes Head off shrimp (kg) Crevettes entiÃ ¨res Head on shrimp (kg) Poisson conservÃ © Kept fish Remarques RemarksRou «e (kg)Red [ 8&gt; Autres ike)Others l D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D N D ' N D N D N D N D N D N D N D N D N No L 138/6 Official Journal of the European Communities 19 . 5 . 82 ANNEX III Special conditions 1 . Vessels in possession of a licence referred to in Articles 3 , 4 and 5 must communicate information to the Commission of the European Communities in Brussels (address : telex 24189 FISEU-B) via the Cayenne radio station (call sign FFI) at the following times : (a) on each entry into zones extending up to 200 nautical miles off the coast of the French depart ­ ment of Guyana, hereinafter called 'the zone' ; (b) whenever leaving the zone ; (c) whenever entering a port of a Member State ; (d) whenever leaving a port of a Member State ; (e) every week in respect of the previous week from the date of entry into the zone referred to in (a) or from the date of leaving the port referred to in (d). 2 . Communications transmitted in accordance with the conditions of the licence at the times speci ­ fied in 1 above should include the following particulars, where appropriate, and should be trans ­ mitted in the following order :  name of vessel ,  radio call sign ,  licence number,  chronological number of the transmission for the trip in question,  indication of which of the types of transmission , as set out in paragraph 1 , is involved,  date ,  time,  geographical position,  for vessels in possession of a licence referred to in Article 3 , the activity of the vessel during the period (under way, fishing, at anchor, in harbour, unloading, under repair, others),  quantity of each species caught during the fishing operation (in kg),  quantity of each species caught since the previous transmission of information (in kg),  the geographical coordinates of the position where the catches were made,  quantities of catches , by species , transferred to other vessels (in kg) since the previous informa ­ tion,  the name, call sign and, where applicable, licence number of the vessel to which the catch was transferred,  the masters name . 3 . The following code must be used in reporting species caught in accordance with paragraph 2 : S : Brown shrimp (Penaeidae) ; Z : Tunny ; R : Other . 4 . In cases where, for reasons of force majeure, the communication cannot be transmitted by the vessel in possession of a licence, the message may be transmitted by another vessel on behalf of the former. 19 . 5 . 82 Official Journal of the European Communities No L 138/7 ANNEX IV Declaration pursuant to Article 11 (2 ) LANDING DECLARATION ( ) Name of vessel : Registration No : Name of master : Name of agent : Master's signature : Voyage made from the to the Port of landing : Quantity of shrimps landed (in live weight) Head off shrimp : or ( x 1-6) kg = kg (head on shrimp) Head on shrimp : kg Thunnidae : kg Other : kg (') One copy is kept by the master, one copy is kept by the control officer, and one copy is to be sent to the Commission of the European Communities .